Argued May 4, 1931.
This is a companion case to that of Carr v. Smith, No. 144, October Term, 1931, in which an opinion is filed herewith. The facts set forth there apply to the instant case. Separate trials were had in the lower court but both appeals were argued together before this court. The present appellee recovered against appellant a verdict of $105.30 for manual labor. The same questions are raised here as those passed upon in the Carr appeal and for the reasons there expressed, we conclude that plaintiff had no claim for wages against defendant.
The judgment is reversed and is now entered in favor of the defendant.